Citation Nr: 1106901	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-35 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1951 to 
November 1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

This case was brought before the Board in September 2010, at 
which time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
remanded by the Board in September 2010 for additional 
development.  Specifically, the Board instructed the Veteran be 
requested to provide information regarding his unit assignment 
and the circumstances of the award of the Korean Service Medal 
with Bronze Campaign Star.  In addition, the AOJ was instructed 
to obtain the Veteran's entire Official Military Personnel File 
(OMPF) and verification of the Veteran's claimed stressors.

While the Veteran was provided additional notice through a 
September 2010 letter, he was not requested to provide the 
information requested in the Board's September 2010 remand.  
Furthermore, there is no indication in the claims file that the 
AOJ attempted to obtained the Veteran's OMPF or otherwise verify 
his claimed stressors.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where 
the remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Contact the Veteran and request that he 
provide any available information and/or 
documentation regarding his unit 
assignment, service separation and the 
circumstances of the award of the Korean 
Service Medal with Bronze Campaign Star.

2.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
appellant's entire Official Military 
Personnel File (OMPF), including basic and 
extended service personnel records, 
administrative remarks, evaluations and 
orders.

3.	Following the above, request from the 
Joint Services Records Research Center 
(JSRRC) verification as to whether the 
Veteran's unit participated in combat 
activities and/or experienced incoming 
mortar or rocket fire during his period of 
assignment.

Regarding instructions (2) and (3) above, 
efforts to obtain these records must be 
associated with the claims file and 
requests for these records must continue 
until the AOJ determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

4.	Schedule the Veteran for an examination 
with a VA or VA-contracted psychiatrist or 
psychologist.  The purpose of this 
examination is to determine the existence 
and etiology of any current acquired 
psychiatric disorder, including PTSD.  The 
claims file, including a list of the 
verified stressor(s), if any, and a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in connection 
with the examination.  After reviewing the 
record and examining the Veteran, the 
examiner should respond to the questions 
below.  The examiner should utilize the 
DSM-IV in arriving at any diagnoses and 
should explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  If PTSD is diagnosed, the 
examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinions 
expressed and the foundation for all 
conclusions should be clearly set forth.  
The examiner is requested to specifically 
address the following:

a.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran currently suffers PTSD based 
on any of the stressors as verified 
by the AOJ?  The examiner is 
instructed to consider only the 
stressor(s), if any, identified as 
having been verified by the record.
 
b.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran currently suffers PTSD due to 
his fear of hostile military or 
terrorist activity during his service 
in Korea?  "Fear of hostile military 
or terrorist activity" means that the 
Veteran experienced, witnessed or was 
confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, 
or a threat to the physical integrity 
of the Veteran or others.

c.	 Does the Veteran suffer any other 
acquired psychiatric disorder(s)?  If 
so, is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
acquired psychiatric disorder other 
than PTSD is etiologically related to 
the Veteran's military service?

5.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



